Title: C. W. F. Dumas to John Adams: A Translation, 29 March 1781
From: Dumas, Charles William Frederic
To: Adams, John


Copy of the Resolution of their noble and most powerful lords of the states of Holland and West Friesland.



 
  
   Die Veneris 29 Maart 1782
  
  Is goed gevonden en verstaen, dat de zaak van wegens hun Edele Groot Mog. ter Generaliteit daarheen zal worden gedirigeerd, en daarop ten Sterksten geinsteerd, dat de Heer Adams als Afgezant van de Vereenigde Staten van America ten spoedigsten by hun Hoog-Mog: moge worden geadmitteerd en erkent; En word de Raad-Pensionaris gelast, den voorschreven Heer Adams van de ze hun Ed. Gr. Mog. Resolutie onder de hand te informeeren.
 
 
   
  
   Friday 29 March 1782
  
  It hath been thought fit and resolved, that affairs shall be directed on the Part of their noble and grand Mightinesses at the assembly of the States General, and there Shall be there made the Strongest Instances, that Mr Adams be admitted and acknowledged as soon as possible, by their High Mightinesses, in Quality of Ambassador of the United States of America, and the Councillor Pensionary hath been charged to inform under Hand, the Said Mr Adams of this Resolution of their noble and grand Mightinesses.
 



 

The Hague, 29 March 1782
Sir

While waiting for the grand pensionary to fulfill his duty of officially informing you of the above resolution, which was communicated to me by our friend, I am sending you the copy and translation under my own name without prejudice to what you will learn from Mr. Van Bleiswyck himself. Yesterday he sent his secretary to my house to find out if you were here. I responded that you were in Amsterdam, that you sometimes come here at the end of the week, but that I doubted that you would make the trip this time because you told me you had business in Amsterdam. Today, the secretary returned to ask me to call on his master at 10:30 tomorrow morning.

I will go, determined, however, not to receive a verbal communication to convey to you or any other message, but only to convey a letter for you if they give me one. Because this is a formality between you, sir, and him, I am hardly qualified to receive what is due only to you in this case. On the other hand, I believe that you should not have to go to the trouble of coming here just for that, since they could inform you of your commission in writing just like the Frieslanders did. I will ask our friends again this evening about it and if I do not tell you anything more about it tomorrow, it will be because they have agreed with my idea.

I am with great respect, sir, your very humble and very obedient servant
Dumas

